Title: To James Madison from Anthony Merry, 4 May 1804
From: Merry, Anthony
To: Madison, James



Sir,
Washington May 4th. 1804.
It is very painful to me to have Occasion to trouble you on the Subject of a Violation, which has taken Place within my Dwelling by an Officer of Justice, of those Immunities which are attached to my Situation. The Privileges granted to a Foreign Minister by the Law of Nations have at all Times been held so sacred, that the smallest Infringement of them has ever been considered a Matter that could not pass unnoticed. In the Case which I am now to have the Honour to lay before you, I think, Sir, you will see that the Breach, from the Circumstance of its having been committed within my own Dwelling, bears a Character that, from the Duty which I owe to my Situation, obliges me to overcome the Repugnance which I should feel on a more trivial Occasion, to call to it the Attention of the Government, near which I have the Honour to reside.
A black Man, named Henry Scott, who is in my Service, was taken by Force out of my Garden the Day before Yesterday, and conveyed to the Prison of this City, without any Application on the Subject either previously or at the Time having been made to me either by the Officer of Justice, or by the Person at whose Instance the Apprehension took Place. His Majesty’s Secretary of Legation has seen the Man in the Prison, and learnt from him that a Constable of the Name of Edwards came into the inclosed Garden adjoining to my House, and took him away from thence to the Place where he is now confined, and that he had been apprehended at the Instance of a Person of the Name of Settle, who assisted in the Seizure, and whom he described to be Agent to a Lady to whom Henry Scott is a Slave, adding that his imputed Crime was that of having hired himself by the Month to me, without Authority from his Mistress.
I have Reason to believe that the Matter of Accusation, were it investigated, might be found to be groundless. But I conceive, Sir, that it is not necessary for me to enter into any Discussion of it, or to trouble you with any farther Detail, the Complaint which I have the Honour to lay before you being justified by the Fact of the Seizure of the Man within my Dwelling by an Officer of Justice, which Circumstance alone would constitute an Offence, even if the Person in Question were not, as he is, in my Service, whilst my Consent to the Measure had not been obtained by any previous Communication to me on the Subject from the Government of the United States.
From the known religious Observance of the Law of Nations on the Part of the American Government, I am persuaded, Sir, that it will be sufficient for me to state this Case to you to receive that Satisfaction which may justly be considered as adequate to the Offence committed against my publick Character.
I have hitherto omitted, Sir, to transmit to you a List of the Persons composing His Majesty’s Mission to the United States, and of the Domestics in their Service, because the Changes which have taken Place as to the Latter since my Arrival have rendered it difficult for me to give a Statement of them which could be considered as permanent, and I therefore wished to avoid troubling you with an Account of the Alterations; but I have now the Honour to inclose a List of the Persons composing the Mission, and of those who are at present in their Service. I have the Honour to be, with high Respect and Consideration, Sir, Your most obedient humble Servant,
Ant: Merry
 
[Enclosure]

Statement of the Persons composing His Britannic Majesty’s Mission to the United States, and of their Servants.

Name
Country
Quality


Anthony Merry Esqr

His Britannic Majesty’s Envoy Extraordinary and Minister Plenipotentiary.


Mrs Merry




Edward Thornton Esqr

His Majesty’s Secretary of Legation.


Charles Floris
Piedmontese
Maitre d’Hotel.


Amand Vilmet
French
Cook.


Thomas Knight
English
Valet de Chambre


Peter Dubois
Swiss
Footman


John Daly
Irish
Servant to Mr Thornton.


William Simester
English
Coachman


John Oxley
Do
Groom.


Henry Thomas
American Negro
Helper in the Kitchen



Mary Reed
Scotch
Mrs Merry’s Maid.


Elizabeth Abbot
English
Housemaid.


Kitty Ridgely
American Negro
Scullery Maid.


Rachel Fleet


Do}
Do


Laundry Maids


Cecily Brown


